DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.
Claims 1 and 4 recite the limitations “new aluminum” and “PP material”, respectively. It is unclear what these materials are, nor are they defined in the specification.
All the claims are generally indefinite as they depend from indefinite claim 1, even if they don’t contain their own errors.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 contain a plurality of examples of indefinite language. Below are a series of examples and NOT an all inclusive list.
Claim 1 recites the limitations “the left end of the paddle blade”, “the left end of the paddle handle”, “the left end of the connecting rod”, etc. “Left” is generally indefinite as it is a relative term and can vary based on the orientation of the paddle. In addition there is insufficient antecedent basis for said limitations in the claim.
Claim 1 recites the limitation "elastic piece” versus -an elastic piece-.  
Claim 1 recites the limitation “new aluminum alloy materials”. It is unclear what “new” aluminum is, nor is it defined in the specification.
Claim 2 introduces a “limit slot” and then later refers to “limit grooves”. While it appears these are the same element, the language is inconsistent.
Claim 4 recites the limitation “PP material”. It is unclear what “PP material” is, nor is it defined in the specification.
All the claims are generally indefinite as they depend from indefinite claim 1, even if they don’t contain their own errors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub No 2014/0248075).
In regard to claim 1, 
Lee discloses a paddle (see Fig 2), characterized in that it comprises a paddle blade (13), the left end of the paddle blade (the “right side” as seen in Fig 2) is fixed with a paddle handle (11), and the left end (the “right side” as seen in Fig 2) of the paddle handle (11) is provided with a connecting rod (3), and the circumferential surface of the connecting rod is provided with (generally includes) an elastic piece (portion 33, described as “contractible” in paragraph 0045, also see the detail in Fig 3e), the left side (the “right side” as seen in Fig 2) of the connecting rod (3) is connected with length adjusting rod (12) through a locking mechanism (with at least handle 56, see Figs 3e-6b), and the length adjusting rod (12) is movably inserted into the connecting rod (3, for example, see Paragraph 0068), the left end (the “right side” as seen in Fig 2) of the length adjusting rod (12) is fixed with a handle (14). 
Lee does not positively disclose that the paddle handle, the connecting rod, and the length adjusting rod are all made of aluminum alloy materials.
Lee does, however, teach generally using aluminum in the construction of the paddle (for example see Paragraphs 0001, 0029, 0047, 0072 and 0073).
So while Lee does not positively describe the paddle handle, the connecting rod, and the length adjusting rod as all being constructed from aluminum alloy materials, it would have been obvious to one of ordinary skill in the art at the time the invention was made to do so, as Lee teaches, in general, that aluminum is an appropriate material that may be used in the construction of the paddle.

Allowable Subject Matter
Should the 35 USC 112 rejections noted above be overcome, claims 2-8 would be objected to as being dependent upon a rejected base claim, but appear they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747